Citation Nr: 1813385	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-24 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for sciatica in the left lower extremity.

2.  Entitlement to an initial evaluation in excess of 10 percent for sciatica in the right lower extremity.

3.  Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease (DDD) of the lumbar spine from January 21, 2010, to July 15, 2011, and to an evaluation in excess of 10 percent thereafter.

4.  Entitlement to service connection for hypertension, to include as secondary to the Veteran's service-connected DDD or sciatica.

5.  Entitlement to service connection for depression, to include as secondary to the Veteran's service-connected DDD or sciatica.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from May 1985 to May 1989.

These matters come before the Board of Veteran's Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and a February 2012 rating decision issued by the RO in Louisville, Kentucky.  Jurisdiction for the appeals arising from the February 2012 rating decision was subsequently transferred to the RO in St. Petersburg, Florida.

The Veteran and his spouse appeared and testified before the undersigned Veterans Law Judge at a hearing conducted in March 2017.  A transcript of the hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to allow VA to fulfill its duty to assist the Veteran in the development of his claim.

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it has certain duties to notify and assist a claimant in the development of the claim.  38 U.S.C. §§ 5103, 5103A (2012).  As part of its duties to assist, VA may also be required to schedule a Veteran with a contemporaneous medical examination.  Such an evaluation is required when there is evidence indicating "there has been a material change in a disability or that the current rating may be incorrect."  See Caffey v. Brown, 6 Vet. App. 377, 381 (quoting 38 C.F.R. § 3.327(a)) (1994).  

At the hearing, the Veteran testified that he had not been afforded a VA medical examination to determine the severity of his low back disability or sciatica in more than five years.  A review of the claims file confirms that he was most recently examined to determine the severity of these conditions in July 2011.  The Veteran did, however, submit a private examination report in April 2017 that included an evaluation of the Veteran's musculoskeletal and neurologic systems.  Regrettably, although the Veteran reported experiencing regular flare-ups in his symptoms at the March 2017 Board hearing, no description of any additional loss of function during these flare-ups was provided in the April 2017 examination report.  Similarly, this examiner did not qualify the severity of the Veteran's neurological disabilities.  The examination report also contains no information regarding passive range of motion testing comment on the effect of weight-bearing on the Veteran's low back disability.  Given the reports of substantial flare-ups in his symptoms, the Board finds that VA must satisfy its duty to assist the Veteran by providing him a current medical examination regarding his bilateral sciatica and low back disability.  See Caffey, supra; Mitchell v. Shinseki, 25 Vet. App. 38 (2011).

The Board also finds that medical examinations are necessary to evaluate the Veteran's claim for service connection of depression and hypertension.  VA did provide the Veteran a medical examination in July 2011 and solicited an opinion regarding whether the Veteran's hypertension was connected to service or his service-connected low back disability.  However, the examiner who provided this opinion did not address whether the Veteran's hypertension had been aggravated by the symptoms of the Veteran's service-connected disabilities, to include pain.  

A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be fully informed.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).   If an examination report is inadequate or fails to contain sufficient detail, the Board is required to return the report.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001).  As the July 2011 examination report regarding the Veteran's hypertension does not include sufficient detail with respect to whether or not a service-connected disability has aggravated the claimed condition, the Board finds that VA must obtain an addendum opinion with respect to that claim.

In contrast to the Veteran's claim for service connection for hypertension, he has not yet been provided a medical evaluation in connection with his claim for service connection for depression.  VA's duties to assist a Veteran in the development of a claim pursuant to the VCAA may include providing a medical examination to determine the etiology of a claimed condition.  Such an examination is required when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the claimant's service or with another service-connected disability, and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, there is no dispute that the Veteran has a current diagnosis of depression, as evidenced by numerous VA treatment records from the period since the Veteran filed his claim.  Similarly, a July 2011 VA treatment record appears to suggest that the Veteran's psychiatric disability could be attributable to the Veteran's pain.  Given the lack of any competent medical opinion in the record regarding whether the pain or other symptoms attributable to the Veteran's service-connected disabilities have caused or aggravated the Veteran's depression, the Board finds that VA must provide the Veteran with a psychological examination pursuant to McLendon.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the Veteran's claims file.

2.  Thereafter, schedule the Veteran for a medical examination with an appropriate medical professional to determine the etiology of the Veteran's depression.  The entire claims file should be reviewed by the examiner and all tests and studies deemed necessary should be completed.  The examiner should take a complete medical history of the Veteran.  The examiner is asked to provide an opinion and a complete rationale regarding the following items:

a)  Please state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's depression or other acquired psychiatric disorder arose in or is otherwise etiologically related to his active duty service.

b)  Please state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's depression or other acquired psychiatric disorder is proximately due to his service-connected low back disability or service-connected sciatica.

c)  Please state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's depression or other acquired psychiatric disorder has been aggravated by (worsened in severity beyond the natural progression of the disability) the Veteran's service-connected low back disability or service-connected sciatica.

3.  Concurrently with item two, please obtain an addendum opinion from an appropriate medical professional regarding the etiology of the Veteran's hypertension.  The examiner is asked to review the entire claims file and provide an opinion and complete rationale regarding the following items:

a)  Please state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension arose in or is otherwise etiologically related to his active duty service.

b)  Please state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension is proximately due to his service-connected low back disability or service-connected sciatica.  In providing this opinion, please address the Veteran's contention that the physical pain from his service-connected disabilities has caused his high blood pressure and hypertension.

c)  Please state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension has been aggravated by (worsened in severity beyond the natural progression of the disability) the Veteran's service-connected low back disability or service-connected sciatica.  In providing this opinion, please address the Veteran's contention that his physical pain has worsened his hypertension and repeatedly raises his blood pressure.

4.  Concurrently with items two and three, schedule the Veteran for a VA medical examination with an appropriate medical professional to determine the current severity of the Veteran's low back disability and his bilateral sciatica.  The examiner should take a complete medical history and review the entire claims folder.  

The examiner is asked to specifically comment on pain with weight bearing, provide both active and passive ranges of motion, and is asked to provide an opinion regarding whether or not pain, weakness, fatigability, or incoordination cause additional significant functional deficits after repeated use or during a flare-up in symptoms.  To the extent possible, any additional loss of function should be expressed in terms of additional loss of degrees of motion.  Before stating that such a determination is impossible without resorting to mere speculation, please take a full medical history of the Veteran's own lay statements regarding any additional loss of functioning during a flare-up or after repeated use over time.

5.  Thereafter, readjudicate the Veteran's claims.  If any claim is not granted to the Veteran's satisfaction, provide him and his representative a Supplemental Statement of the Case and an appropriate amount of time to respond before returning the claim to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




